Cornell, J.
In an action before a justice of the peace the right to plead must be exercised on the return day of the summons, or at such other time, not exceeding one week next thereafter, as may be appointed by the justice, with the consent of parties; and when, as in this case, the complaint is filed at the proper time, and defendant, omitting to plead thereto, consents to an adjournment beyond the time limited for pleading, his right to answer is gone, {Mattice v. Hitcher ding, 14 Minn. 142,) and the pleadings are closed, within the meaning of Gen. St. ch. 65, § 34. When the pleadings are thus closed the justice, on the application of plaintiff, and without the consent of defendant, has the power of granting an adjournment for a period not exceeding one week; and, if such application is supported by the required oath, to any time not exceeding thirty days, (§ 34,) and in the latter case no oath is required if defendant consents to the adjournment without it. The adjournment in this case was entirely regular. There is not such a want of evidence as warrants any interference with the judgment, by this court, on that ground.
Judgment affirmed.